 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   THOMAS MOORE (ALBN 4305-O78T)
 3
   Assistant United States Attorney
 4
          450 Golden Gate Ave., Box 36055
 5        San Francisco, CA 94102
          Telephone: (415) 436-7017
 6        Facsimile: (415) 436-7009
 7
     Attorneys for the United States of America
 8
                                          UNITED STATES DISTRICT COURT
 9
                                       NORTHERN DISTRICT OF CALIFORNIA
10
                                                       OAKLAND DIVISION
11
           UNITED STATES OF AMERICA,                            Case No. 4:18-cv-05147-HSG
12
                  Plaintiff,                                    STIPULATION TO SCHEDULE A
13                                                              SETTLEMENT CONFERENCE
                          v.
14

15         DARYL E. STEMM, et al.,

16                Defendants.

17
               Pursuant to the Court’s order on January 15, 2019, ordering the parties to submit a stipulation
18
     regarding a new date for the settlement conference after the shutdown of the federal government ended,
19
     the parties stipulate as follows:
20
            1. The stay on this matter shall be lifted;
21
            2. The settlement conference be scheduled for June 25, 2019 at 9:30 a.m.; and
22
            3. The discovery cutoff, originally set for June 21, 2019, shall now be continued to August 9, 2019.
23
     ///
24
     ///
25
     ///
26
     ///
27

28

     Stipulation to Schedule a Settlement Conference
     Case No. 4:18-cv-05147-HSG                             1
 1                                                         Respectfully submitted,

 2                                                         DAVID L. ANDERSON
                                                           United States Attorney
 3

 4 Dated: March 28, 2019                                   /s/ _____________________________
                                                           THOMAS MOORE
 5                                                         Assistant United States Attorney
                                                           Attorneys for the United States of America
 6

 7
     Dated: March 28, 2019                                 /s/ _____________________________
 8                                                         ELIZABETH BERKE-DREYFUSS
                                                           Wendel, Rosen, Black & Dean LLP
 9                                                         Attorney for Defendant Daryl E. Stemm
10 Dated: March 28, 2019                                   /s/ _____________________________
                                                           JEFFREY B. KAHN
11
                                                           Law Offices of Jeffrey B. Kahn
12                                                         Attorney for Defendant Deanna R. Stemm

13
     Dated: March 28, 2019                                 /s/ Erin J. Illman___________________
14                                                         ERIN JANE ILLMAN
15                                                         Bradley Arant Boult Cummings LLP

16

17
             PURSUANT TO STIPULATION IT IS ORDERED
18

19
     Dated: ____________________
                 4/1/2019                                   ___________________________________
20                                                          Hon. HAYWOOD S. GILLIAM, JR.
                                                            United States District Judge
21

22

23

24

25

26

27

28

     Stipulation to Schedule a Settlement Conference
     Case No. 4:18-cv-05147-HSG                        2
